Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9 and 11) in the reply filed on 04/25/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because it is missing a period at the end of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 8, and 11 are vague and indefinite because an open-ended transitional phrase, “comprising”, is used to introduce a Markush group. The proper transitional phrase for introducing a Markush group is close-ended so as to avert any ambiguity. See MPEP 2173.05(h).
Further regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the plurality of orifices comprising from two to six orifices” in lines 2-3, and the claim also recites “the plurality of orifices comprising three orifices” in lines 3-4 which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the limitation will be interpreted as the plurality of orifices comprising three orifices.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz Viegener II GmbH & Co KG (DE 20302761 U1, hereinafter “Franz”).
In regard to claim 1, Franz discloses a pipe fitting replacement device (Fig. 1, pipe fitting tee 1. See note below.) comprising: 
a shell (Fig. 1, pipe tee fitting 1) having a plurality of orifices positioned therein (Fig. 1, 1 has three orifices defined by each socket 2 in which the pipes 6 insert through similar to the applicant’s invention); and 
a plurality of fasteners (Fig. 1, each socket 2 includes a fastener at 3), each fastener being engaged to the shell (Fig. 1, 3 is engaged to 1 similar to the applicant’s invention at 18 as shown in Fig. 1 and is engaged to shell 12 such that 18 and 12 are formed as a single part) and extending from a respective orifice (Fig. 1, each fastener 3 extends radially outward from the orifices at 2), the shell being sized and shaped such that the shell is complementary to an existing pipe fitting positioned in a piping network (Figs. 1 and 4, 1 is sized and shaped to complementary fit pipes 6 and 7), wherein each fastener is configured for insertion of and for sealably engaging a respective terminal pipe segment resulting from removal of the existing pipe fitting from the piping network (Figs. 1 and 4, terminal pipe segments defined by pipes 6 and 7 are sealably engaged with 1 by the seals at 4).
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. The following are recitations of intended use:
The recitation “pipe fitting replacement device” in line 1 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “pipe fitting".  Therefore, little patentable weight is given to "pipe fitting replacement device”.   
The recitation “existing pipe fitting” in line 5 and “configured for insertion of and for sealably engaging a respective terminal pipe segment resulting from removal of the existing pipe fitting” in lines 6-8 are recitations of intended use of shell 12 to be fitted to existing pipes by removal of an existing pipe section, however, does not structurally differentiate the claimed apparatus from the pipe tee fitting 1 of Franz where pipes 6 and 7 are inserted into 1.
In regard to claim 2, Franz discloses the pipe fitting replacement device of claim 1, wherein the plurality of orifices comprises from two to six orifices (Fig. 1, 1 has three orifices).  
In regard to claim 3, Franz discloses the pipe fitting replacement device of claim 2, wherein the plurality of orifices comprises three orifices (Fig. 1, 1 has three orifices).  
In regard to claim 4, Franz discloses the pipe fitting replacement device of claim 1, wherein the shell comprises steel or copper (In [0030] of the English translation discloses 1 can be made of steel or copper).  
In regard to claim 5, Franz discloses the pipe fitting replacement device of claim 1, wherein the shell is T-shaped (Fig. 1).
In regard to claim 6, Franz discloses the pipe fitting replacement device of claim 1, wherein each orifice has a respective circumference such that the plurality of orifices comprises orifices having a variety of circumferences (Fig. 1, orifices at 2 have at least a variety of circumferences by the grooves at 4 since the diameter at 4 is different than other sections of the pipe tee fitting 1). 
In regard to claim 7, Franz discloses the pipe fitting replacement device of claim 1, wherein the fastener comprises a crimp connection (Figs. 1 and 3, crimp connection defined at each section at 3 that are crimped by a crimping tool 10 as shown in Fig. 3), wherein the crimp connection is configured for crimping for sealably engaging the fastener to the terminal pipe segment (Figs. 3 and 4, the crimping tool 10 crimps each section at 3 to seal against the outer surface of pipes 6 and 7).
It is also noted that the recitation “configured for crimping for sealably engaging the fastener to the terminal pipe segment” is a recitation of intended use which does not differentiate the claimed apparatus to the prior art Franz. See the note above for claim 1 regarding recitations of intended use.   
In regard to claim 8, Franz discloses the pipe fitting replacement device of claim 7, wherein the crimp connection comprises copper (In [0030] of the English translation discloses 1 can be made of copper which includes the crimp connection at 3).  
In regard to claim 9, Franz discloses the pipe fitting replacement device of claim 7, wherein the crimp connection comprises a flare positioned in the fastener (Fig. 1, groove at 4 flares radially outward) and extending radially and outwardly therefrom defining a recess within the fastener (Fig. 1, grooves at 4 extend radially and outwardly that defines a recess for the seals that fit in the grooves of 4), the recess having a gasket positioned therein (Fig. 1, at 4), wherein the flare is configured for compressing such that the gasket forms a seal between the fastener and the terminal pipe segment (Fig. 3 shows the connection before crimping by the tool 10 and Fig. 4 shows the connection after the tool 10 is applied which compresses the flare closer to the outer surface of pipes 6 and 7).
It is also noted that the recitation “configured for compressing such that the gasket forms a seal between the fastener and the terminal pipe segment” is a recitation of intended use which does not differentiate the claimed apparatus to the prior art Franz. See the note above for claim 1 regarding recitations of intended use.   
In regard to claim 11, Franz discloses a pipe fitting replacement device (Fig. 1, pipe fitting tee 1. See note above for claim 1 with regard to recitations of intended use.) comprising: Page 3 of 6
a shell (Fig. 1, pipe tee fitting 1) having a plurality of orifices (Fig. 1, pipe tee fitting 1 has three orifices defined by each socket 2 in which the pipes 6 insert through similar to the applicant’s invention) positioned therein, the plurality of orifices comprising three orifices (Fig. 1, pipe tee fitting 1 has three orifices), the shell comprising steel or copper (In [0030] of the English translation discloses 1 can be made of steel or copper), the shell being T-shaped (Fig. 1), each orifice having a respective circumference such that the plurality of orifices comprises orifices having a variety of circumferences (Fig. 1, orifices at 2 have at least a variety of circumferences by the grooves at 4 since the diameter at 4 is different than other sections of the pipe tee fitting 1); and 
a plurality of fasteners (Fig. 1, each socket 2 includes a fastener at 3), each fastener being engaged to the shell (Fig. 1, 3 is engaged to 1 similar to the applicant’s invention at 18 as shown in Fig. 1 and is engaged to shell 12 such that 18 and 12 are formed as a single part) and extending from a respective orifice (Fig. 1, each fastener 3 extends radially outward from the orifices at 2), the shell being sized and shaped such that the shell is complementary to an existing pipe fitting positioned in a piping network (Figs. 1 and 4, 1 is sized and shaped to complementary fit pipes 6 and 7. See note above for claim 1 with regard to recitations of intended use.), wherein each fastener is configured for insertion of and for sealably engaging a respective terminal pipe segment resulting from removal of the existing pipe fitting from the piping network (Figs. 1 and 4, terminal pipe segments defined by pipes 6 and 7 are sealably engaged with 1 by the seals at 4. See note above for claim 1 with regard to recitations of intended use.), the fastener comprising a crimp connection (Figs. 1 and 3, crimp connection defined at each section at 3 that are crimped by a crimping tool 10 as shown in Fig. 3), wherein the crimp connection is configured for crimping for sealably engaging the fastener to the terminal pipe segment (Figs. 3 and 4, the crimping tool 10 crimps each section at 3 to seal against the outer surface of pipes 6 and 7. See note above for claim 1 with regard to recitations of intended use.), the crimp connection comprising copper (In [0030] of the English translation discloses 1 can be made of copper which includes the crimp connection at 3), the crimp connection comprising a flare positioned in the fastener (Fig. 1, groove at 4 flares radially outward) and extending radially and outwardly therefrom defining a recess within the fastener (Fig. 1, grooves at 4 extend radially and outwardly that defines a recess for the seals that fit in the grooves of 4), the recess having a gasket positioned therein (Fig. 1, at 4), wherein the flare is configured for compressing such that the gasket forms a seal between the fastener and the terminal pipe segment (Fig. 3 shows the connection before crimping by the tool 10 and Fig. 4 shows the connection after the tool 10 is applied which compresses the flare closer to the outer surface of pipes 6 and 7).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Larsson (US 3,149,861) discloses a fitting with a plurality of grooves for seals.
Nixon et al. (US 2014/0197633 A1), Obering (US 5,090,743), Jamison et al. (US 8,925,978), Jamison et al. (US 8,083,268), Gibson (US 3,596,939), Stout et al. (US 10,036,495), and Schulte-Huermann (DE 4329442 A1) discloses a crimped fitting having a plurality of grooves with seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679